DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The network entity taking one or more actions comprise sending a request for at least one of: a maximum number of active beams less than a maximum number of active beams indicated via a UE capability; or a maximum number of TRPs less than a maximum number of TRPs supported in a network.




Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is confusing since it is the User Equipment that takes  taking one or more actions comprise sending a request for at least one of  a maximum number of active beams less than a maximum number of active beams indicated via a UE capability; or a maximum number of TRPs less than a maximum number of TRPs supported in a network, note the network entity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9,  12, 13, 14, 21,  24, 25, 26, 28, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0396627 (Hwang, et al).
Hwang, et al discloses a method for wireless communications (Abstract) by a user equipment (UE)(figure 1, #10), comprising: operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (paragraphs 281 and 286) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE(#10) to change to a second number of active beams (paragraphs 281 and 287).



Hwang, et al shows the one or more parameters comprise at least one of a maximum number of active beams or a maximum number of transmitter receiver points (TRPs) and taking actions comprise sending a request for a maximum number of TRPs less than a maximum number of TRPs supported in a network (paragraphs 286 and 287).
Regarding claims 9 and 21, note figure 2, paragraphs 272, 273, 280, etc.
Regarding claim 13, Hwang, et al discloses method for wireless communications (Abstract)  by a network entity, comprising communicating with a user equipment (UE) operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (paragraphs 231, 286) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE to change to a second number of active beams (paragraphs 281, 287).
Regarding claims 25, this is an inherent apparatus version of  the claimed method of claim 1 and is rejected for the same reason as stated above.  Also note figure 14, #100, #130, 120.

Regarding claims 12 and 24, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 






wherein" clause does not limit the process claim where the clause gave "meaning and purpose to the manipulative steps", nor limit the apparatus since not further  functions or physical limitation to the apparatus is claimed, but is only directed to parameters. 
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Claim(s) 1, 12, 13, 24, 25, 28  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by European Patent Application 3509340 (Geng, et al).
Geng, et al discloses a method for wireless communications (Abstract) by a user equipment (UE)(figures 818 and 19), comprising operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (paragraphs 4, 216, 221, 225, et al) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE to change to a second number of active beams (paragraphs 4, 225).
Regarding claim 13, Geng, et al discloses method for wireless communications (Abstract)  by a network entity, comprising communicating with a user equipment (UE) operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (figures 20, 21) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE to change to a second number of active beams (paragraphs 4, 216, 221, 225, etc).

Regarding claims 28, this is an inherent apparatus version of  the claimed method of claim 13  and is rejected for the same reason as stated above.  Also note figures 20 and 21, #32 and claim 62.
Regarding claims 12 and 24, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 




wherein" clause does not limit the process claim where the clause gave "meaning and purpose to the manipulative steps", nor limit the apparatus since not further  functions or physical limitation to the apparatus is claimed, but is only directed to parameters. 
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 14, 15, 16, 27, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0396627 (Hwang, et al) in view of United States Patent Application Publication 2020/0252100 (Jacobs, et al),

Hwang, et al discloses all subject matter, note the above paragraphs, except for taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode.  Jacobs, et al teaches the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a user equipment in traffic mode and in a virtual transmit-receive point mode, note paragraphs 53 and 136.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a Jacobs, et al, in the method for wireless communications by a user equipment (UE) or network entity of Hwang, et al in order for the network system can signal a particular user equipment to operate in the virtual transmit-receive point mode.
Regarding claim 4 and 16, note paragraph 53 showing FDM mode in Jacobs, et al.
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 10, 11, 22 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0396627 (Hwang, et al) in view of United States Patent 8,199,686 (Donovan).
Hwang, et al discloses all subject matter, note the above paragraphs, except for the signaling comprises a wakeup signal before an on duration of a low power state.  Donovan teaches the use of a signaling comprises a wakeup signal before an on duration of a low power state for the purpose of a media access control (MAC) device that controls transitions between an active mode and a low power mode, note paragraph 34, “The duration that the wireless network communications device 80 operates in the low power mode varies. The duration depends on the position that the client station including the wireless network communications device 80 holds in the station access sequence. If the wireless network communications device 80 is not triggered during the low power mode by an external or host wakeup signal, it returns to the active mode before the start of the next beacon.”  




Donovan, in the method for wireless communications by a user equipment (UE) or network entity of Hwang, et al in order for an RF transceiver receiving a timing beacon from the AP.
Regarding claims 11 and 23, paragraphs 76, 77, 85, 155, etc. in Hwang, et al.  Also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 3, 4, 14, 15, 16, 27, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 3509340 (Geng, et al) in view of United States Patent Application Publication 2020/0252100 (Jacobs, et al),



Geng, et al discloses all subject matter, note the above paragraphs, except for taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode.  Jacobs, et al teaches the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a user equipment in traffic mode and in a virtual transmit-receive point mode, note paragraphs 53 and 136.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a Jacobs, et al, in the method for wireless communications by a user equipment (UE) or network entity of Geng, et al in order for the network system can signal a particular user equipment to operate in the virtual transmit-receive point mode.
Regarding claim 4 and 16, note paragraph 53 showing FDM mode in Jacobs, et al.
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 10, 11, 22 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 3509340 (Geng, et al) in view of United States Patent 8,199,686 (Donovan).
Geng, et al discloses all subject matter, note the above paragraphs, except for the signaling comprises a wakeup signal before an on duration of a low power state.  Donovan teaches the use of a signaling comprises a wakeup signal before an on duration of a low power state for the purpose of a media access control (MAC) device that controls transitions between an active mode and a low power mode, note paragraph 34, “The duration that the wireless network communications device 80 operates in the low power mode varies. The duration depends on the position that the client station including the wireless network communications device 80 holds in the station access sequence. If the wireless network communications device 80 is not triggered during the low power mode by an external or host wakeup signal, it returns to the active mode before the start of the next beacon.”  




Donovan, in the method for wireless communications by a user equipment (UE) or network entity of Hwang, et al in order for an RF transceiver receiving a timing beacon from the AP.
Regarding claims 11 and 23, paragraphs 76, 77, 85, 155, etc. in Geng, et al.  Also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Claims 5-8 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645